UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-30916
                         Summary Calendar



                      VINCENT BATISTE, SR.,

                                                Plaintiff-Appellant,


                              VERSUS


                    FINA OIL COMPANY, et al.,

                                                         Defendants,


                        FINA OIL COMPANY,

                                                Defendant-Appellee.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                          (00-CV-203-D)
                         January 28, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Vincent Batiste, Sr. (“Batiste”), an African-American male,

brought suit against Harmony Corporation (“Harmony”), his actual



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
employer, and against Fina Oil and Chemicals Company (“Fina”), his

statutory employer, alleging that the defendants violated the

plaintiff’s civil rights guaranteed to him by 42 U.S.C. § 1981.

Both defendants moved for summary judgment and the district court

granted such motions and dismissed the plaintiff’s complaint.

Plaintiff appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district court in its ruling on motion

for summary judgment filed under date of July 6, 2001, we affirm

the final judgment in favor of the defendants filed herein on July

6, 2001.

                     AFFIRMED.




                                 2